Citation Nr: 1218617	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously before the Board in January 2010 when it denied the benefit sought.  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Remand the Veteran's claim of entitlement to a TDIU to the Board for further development and adjudicatory action.  In an October 2010 Order, the Court granted the motion and remanded the matter of entitlement to a TDIU to the Board for action consistent with the Joint Motion.  

In an April 2011 action, the Board remanded the issue on appeal for additional development.  The case is again before the Board for adjudicatory action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It was noted in the April 2011 Board remand that a June 2009 VA examiner's opinion was inadequate for adjudication of the issue on appeal.  It was requested that a new opinion, with rationale, be obtained as to whether the Veteran's service-connected disabilities, alone, render him unemployable (i.e. incapable of maintaining substantially gainful employment).  Pursuant to the Board's remand, the same VA examiner who conducted the June 2009 VA examination again opined that she was unable to render such an opinion.  As rationale for the her inability to render such opinion, the examiner stated that such an opinion requires a vocational analysis which includes comparing available jobs in the economy to the individual's particular skills, training, education and other factors.  As noted by the Veteran's representative in an April 2012 post-remand brief, the examiner failed to discuss or consider the Veteran's specific educational attainment and occupational experience.  Further, while noting that various service-connected disabilities would "limit" occupational performance, it was not clarified whether the extent of the "limitation" would preclude substantially gainful employment whether of a sedentary or nonsedentary nature consistent with his educational attainment and occupational experience.  As such, an additional opinion in this regard would be useful in adjudicating the issue on appeal.

Additionally, in a statement dated March 30, 2012, the Veteran requested a "meeting with a hearing officer" on the issue on appeal.  Additionally, in a statement dated and received in April 2012, the Veteran's representative clarified that the Veteran desired a "hearing via videoconference via the BVA."  As such, the Veteran must be afforded a hearing before a Veterans Law Judge of the Board, via videoconference, prior to appellate adjudication.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder to a VA clinician, other than the VA examiner who provided the June 2009 and April 2011 VA opinions, and request an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment consistent with his educational attainment and occupational experience.  Rationale should be provided for the opinion offered.  If such opinion cannot be provided, the basis for such inability, as well as any additional information needed, should be stated.

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to a TDIU based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  

3. Thereafter, if the benefit sought has not been granted, schedule the Veteran for a video conference hearing at the local RO before a Veterans Law Judge of the Board.  Notice of the date and time of the scheduled videoconference hearing should be provided to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


